02-12-192-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00192-CV
 
 



Sean Roberts


 


APPELLANT




 
V.
 




Fountainhead Management, Inc.


 


APPELLEE 



 
 
------------
 
FROM THE County
Court at Law OF Cooke COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
The
trial court signed its final judgment on May 8, 2012.   Appellant brought this
appeal three days later.  We dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(c).
On
May 15, 2012, through a letter, we notified appellant that we had received his
notice of appeal, and we informed him that he had a responsibility to request
the preparation of the reporter’s record.  See Tex. R. App. P.
34.6(b)(1), 35.3(b)(2).  On June 4, 2012, we sent another letter to appellant
in which we informed him that he had not requested preparation of a reporter’s
record; gave him until June 14, 2012, to do so; and stated that if he did not
do so, we could consider and decide issues or points that did not require a
reporter’s record for a decision.  See Tex. R. App. P. 37.3(c)(1). 
Appellant did not request a reporter’s record, and we sent him a letter on June
25, 2012, stating that we could consider issues that did not require a
reporter’s record for review and that his brief was due on July 16, 2012.  See
id.
Appellant
did not file his brief by July 16, 2012.  On July 27, 2012, we notified
appellant that his brief had not been filed, and we informed appellant that his
appeal could be dismissed for want of prosecution unless he filed with this court,
before August 6, 2012, a motion reasonably explaining the failure to file a
brief and the need for an extension.  On August 21, 2012, through an order in
which we denied a motion filed by appellant, we stated that his brief was due
on September 4, 2012, and we again informed him that his appeal could be
dismissed for want of prosecution if he failed to file a brief.  Appellant did
not file a brief by September 4, 2012.
On
September 17, 2012, we ordered appellant to file his brief on or before Monday,
October 15, 2012, and we notified appellant that no further extensions would be
granted and that his appeal would be dismissed for want of prosecution if he
did not timely file the brief.  
Appellant
still has not filed a brief.  We therefore dismiss the appeal for want of
prosecution.[2] 
See Tex. R. App. P. 38.8(a), 42.3(c), 43.2(f).
 
PER CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  November 1, 2012




[1]See Tex. R. App. P. 47.4


[2]On September 5, 2012,
appellant filed a document titled “Appellant’s Objections to Abridgements of
Due Process Adversely Impacting Free Speech Points on Appeal.”  We construed
the document as a motion, and we now deny the motion as moot in light of our
dismissal of the appeal.